Citation Nr: 0307078	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back strain.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left varicocele, post-operative, with scrotum 
pain, low back pain, and pain of the thighs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service from February 1995 to August 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied entitlement to service connection 
for low back strain and asbestosis and granted service 
connection for left varicocele, post-operative, with chronic 
pain, with a 10 percent evaluation.  


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  On VA Form 9, dated June 18, 1997, he asked 
that he be afforded a personal hearing before a Member of the 
Board, now referred to as a Veterans Law Judge, at the RO.  
However, he was only afforded a hearing before a local 
hearing officer in July 1997 at the RO.  Attempts to contact 
the veteran through his representative for clarification of 
his hearing request were unsuccessful.  There is no 
indication in the claims folder that the veteran withdrew his 
request for a personal hearing before a Veterans Law Judge.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
remanded to the RO for an appropriate hearing to be 
scheduled.



The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



